                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


JOE HAND PROMOTIONS, INC.,


                       Plaintiff,                                    8:19CV265


        vs.
                                                               ORDER OF DISMISSAL
ELITE LOUNGE & GRILLE, INC., TOMMY
NGUYEN, and DOUGLAS R.
STEFFENSMEIER,


                       Defendants.




       Pursuant to the parties’ Joint Stipulation (Filing No. 11),


       IT IS ORDERED that the above-captioned case is dismissed with prejudice, with each

party to pay its own costs and attorneys’ fees. Judgment will be entered by separate document.


       Dated this 9th day of September, 2019.


                                                     BY THE COURT:


                                                     s/ Susan M. Bazis
                                                     United States Magistrate Judge
